ow

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Case 1:21-cv-10270-NMG Document1 Filed 02/18/21 Page 1of5

UNITED STATES DISTRICT COURT
for the
District of

D2srta Debusser,

Plaintiffs)
( Write the full name of each plaintiff who is filing this complaint.
Lf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additionai
page with the full list of names.)

)
)
)
)
)
)
)
-y- )
)
)
)
)
)
)
)

Praoston madrecs drenker; Mags « Ferre |
CHilbdrvien’s Wo<p, kal
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Division

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [| Yes [No

COMPLAINT FOR A CIVIL CASE eo Bos
I. The Parties to This Complaint 83 a
A. The Plaintiff(s) “
73 a

Provide the information below for each plaintiff named in the complaint. Attach, » additionalpages i if:

 

 

 

 

needed. my am
Name Vester DUwiegin -
Street Address 25 SV*nsd Gow. 2
City and County Da ldtoannr
State and Zip Code Wye OV \
Telephone Number tot 7- (La 2 Ke TK

 

E-mail Address

B. . The Defendant(s)

Aviovisso nes s1CI@ Eyal oo

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:21-cv-10270-NMG Document1 Filed 02/18/21 Page 2 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

Name Prsstan wud tal Come y— _
Job or Title (if known) —
Street Address Wve. Bods Uedieu\ Covey J?)
City and County Boséfes ry Ma

State and Zip Code QTC

Telephone Number GIq- G2¢- Ko06

 

E-mail Address (if known)

Defendant No. 2

Name Mees Genera! Hespdal

 

 

 

 

 

 

Job or Title (known) _
Street Address BS Got GSiix<eed~

City and County

State and Zip Code Boedoapn ma

Telephone Number (07 72-2906

 

E-mail Address (if known)

 

Defendant No. 3

 

 

 

 

 

Name Toston Children's Hosyae|

Job or Title (if known)

Street Address So0_ lonaned ave. —_
-)

City and County

State and Zip Code BoWtSD me, o2HH .

Telephone Number Lol] -— B5~ (go 6.

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County .
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
Case 1:21-cv-10270-NMG Document1 Filed 02/18/21 Page 3.of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Mrederal question C] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Falurw +6 dioonos’'s accorabaly,

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Desa te Dubu scar , is acitizen of the

State of (name) Mas sens OK 5

b. If the plaintiff is a corporation
The plaintiff, (name) , iS incorporated

under the laws of the State of (name) :

 

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual rn meadeeal Carte

 

The defendant, (name) faests fenea{ Hogod , is a citizen of
the State of (name) Pipher tok Hespuer| . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 1:21-cv-10270-NMG Document1 Filed 02/18/21 Page 4of5

Pro Se I (Rev, 12/16) Complaint for a Civil Case

HII.

IV.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. [f more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Complains” Lattathid )

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Lam and 2 USE-erF 5, fer W1950/)
Wedron, Wal pre Ror Gav Er lung rS dlragnosis hrm

Accurnstly ana Aeros oe, Vaya” swrithia ram hosel do
hespird nd wend fold by nosrobysd weson Vol Slwil
eater) meee Vifiehy Denn brond sl tomar) Page 4 of 5
O61 Far jSaar0 eh Yor Drmagnaced actomdely
Case 1:21-cv-10270-NMG Document 1 Filed 02/18/21 Page 5 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Febn, ayu JO, Coz
T

Signature of Plaintiff —— \

Printed Name of Plaintiff Ves sea Dbuissan

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
